Exhibit 10

AMENDMENT NO. 1 TO FORBEARANCE AGREEMENT

        This Amendment No. 1 to Forbearance Agreement (the “Amendment No. 1”) is
made as of the 13th day of September, 2005, by and among O’Sullivan Industries,
Inc. (“O’Sullivan”), a Delaware corporation, O’Sullivan Industries Holdings,
Inc. (“Holdings”), a Delaware corporation, O’Sullivan Industries — Virginia,
Inc. (“OIV”), a Virginia corporation, O’Sullivan Furniture Factory Outlet, Inc.,
a Missouri Corporation (“OFFO” and, collectively with O’Sullivan, Holdings, and
OIV, the “Company”), GoldenTree Asset Management L.P., as investment advisor for
certain Senior Secured Noteholders (“GoldenTree”), and Mast Credit Opportunities
I, (Master) Ltd. (“Mast”).

        WHEREAS, the Company, GoldenTree, and Mast are parties to a Forbearance
Agreement, dated as of August 12, 2005 (the “Forbearance Agreement”); and

        WHEREAS, the Company, GoldenTree, and Mast have engaged in good faith
discussions regarding a restructuring of the Company’s financial obligations,
intend to continue to do so during the Forbearance Period (as such term is
defined in the Forbearance Agreement, as amended by this Amendment No. 1), and,
to facilitate such discussions, wish to extend the Forbearance Period in
accordance with the provisions of this Amendment No. 1;

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

    1.        The date “September 15, 2005” appearing in Paragraph “E” in the
“Background” section of the Forbearance Agreement is hereby deleted, and the
date “September 30, 2005” is substituted in lieu thereof.

    2.        Without binding obligation, the parties agree to work together in
good faith to consider a further extension of the Forbearance Period.

    3.        Except as amended by the provisions of this Amendment No. 1, the
terms and provisions of the Forbearance Agreement shall remain in full force and
effect.

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1
to be duly executed as of the day and year first above written.

      GOLDENTREE ASSET MANAGEMENT L.P.,
as investment advisor for the Senior Secured
Noteholders listed on Exhibit "A" to the
Forbearance Agreement         By:                           /s/ Thomas A.
Shandell                        Name:                            Thomas A.
Shandell                            Title:                                      
Partner                                 

      MAST CREDIT OPPORTUNITIES I,
(Master) Ltd.         By:                             /s/ David Steinberg
                          Name:                                David Steinberg
                            Title:                                       Partner
                              

      O'SULLIVAN INDUSTRIES, INC.         By:                             /s/
Robert S. Parker                          Name:                               
Robert S. Parker                            Title:                              
President & CEO                       

      O'SULLIVAN INDUSTRIES HOLDINGS, INC.         By:                 
           /s/ Robert S. Parker                          Name:      
                         Robert S. Parker                            Title:
                              President & CEO                       

--------------------------------------------------------------------------------

      O'SULLIVAN INDUSTRIES - VIRGINIA, INC.         By:                 
           /s/ Robert S. Parker                          Name:      
                         Robert S. Parker                            Title:
                              President & CEO                       

      O'SULLIVAN FURNITURE FACTORY OUTLET, INC.         By:                 
           /s/ Robert S. Parker                          Name:      
                         Robert S. Parker                            Title:
                              President & CEO                       